DETAILED ACTION
	Applicant’s response of March 31, 2021 has been fully considered.  Claims 1, 7, and 8 are amended.  Claims 1-10 are pending with claims 9 and 10 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraki et al. (US 5,500,482) as evidenced by Yamashiro (US 2017/0369685).
	Muraki et al. teaches a rubber composition comprising natural rubber, a styrene butadiene rubber with a styrene content of 13.8%, a vinyl content of 78.4%, and terminal modified with 4,4’-bis(diethylaminobenzophenone) (contains a heteroatom), and a filler (silica and carbon black) (Table 1, Examples 1 and 2).  As for the SP value of the styrene butadiene rubber, Yamashiro teaches that the SP value of a styrene butadiene rubber can be calculated by the formula 17.17 + (0.0272*styrene content) - (0.0069*vinyl bond amount) (¶14).  According to this calculation, the SP value for the styrene butadiene rubber of Muraki is 17.00 MPa1/2 (calculated by Examiner), which falls into the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US 5,500,482) as evidenced by Yamashiro (US 2017/0369685).
	Muraki et al. teaches a rubber composition comprising a natural rubber, a styrene butadiene rubber, and filler (silica and carbon black) (Table 1, Examples 1 and 2).  The styrene butadiene rubber is terminal modified with a group containing a heteroatom, has a styrene content of from 10 to 40% by weight (overlaps no greater than 10% by mass at 10%) and a vinyl content of from 35 to 80% by weight (Col. 3, line 65 to Col. 4, line 5).  A styrene content of 10% by weight and a vinyl bond content of 60%, for instance, by weight would provide a SP value of 17.03 MPa1/2 (calculated by Examiner) when using the formula of 17.17 + (0.0272*styrene content) - (0.0069*vinyl bond amount) (¶14 of Yamashiro).
Muraki et al. does not teach the range of no greater than 10% by mass with sufficient specificity for an anticipation rejection.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a styrene content of 10% by mass and would have been motivated to do so because Muraki et al. teaches that this value is suitable for use in the disclosed invention.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2014/0206793) in view of Muraki et al. (US 5,500,482), as evidenced by Yamashiro (US 2017/0369685).
Okabe et al. teaches a rubber composition comprising natural rubber, butadiene rubber, styrene butadiene rubber, and silica (filler) (Table 2, Examples 1-11).  The butadiene rubber is UBEPOL BR150B, which is a high-cis butadiene rubber (see, ¶97 of the instant specification).  The styrene butadiene rubber used in the examples is SL574, which has a styrene content of 15% and a vinyl content of 57% (see, US 2003/0008954, ¶166), and has an SP value of 17.18 MPa1/2 (calculated by Examiner) when using the formula of 17.17 + (0.0272*styrene content) - (0.0069*vinyl bond amount) (¶14 of Yamashiro).  
Okabe et al. does not teach that the rubber composition comprises a conjugated diene-based polymer comprising an aromatic vinyl unit and a conjugated diene unit, where the polymer 1/2 to 17.10 MPa1/2, an amount of vinyl bonds of the conjugated diene-based polymer of 45-80 mol%, and an aromatic vinyl unit content of no greater than 10 mass%.  However, Muraki et al. teaches a rubber composition comprising a styrene butadiene rubber that is terminal modified with a group containing a heteroatom, has a styrene content of from 10 to 40% by weight (overlaps no greater than 10% by mass at 10%) and a vinyl content of from 35 to 80% by weight (Col. 3, line 65 to Col. 4, line 5).  A styrene content of 10% by weight and a vinyl bond content of 60% by weight, for instance, would provide a SP value of 17.03 MPa1/2 (calculated by Examiner) when using the formula of 17.17 + (0.0272*styrene content) - (0.0069*vinyl bond amount) (¶14 of Yamashiro).  Okabe et al. and Muraki et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add the styrene butadiene rubber, as taught by Muraki et al., to the rubber composition, as taught by Okabe et al., and would have been motivated to do so because Muraki et al. teaches that this styrene butadiene rubber helps to impart improved wet skid resistance, rolling resistance, and wear resistance to the tire tread (Col. 2, lines 15-35).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767